Citation Nr: 0713368	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, to include the underlying claim of 
entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had been received to reopen the claim for service 
connection for bilateral hearing loss and denied entitlement 
to service connection. 

Although the RO reopened the claim in the December 2003 
rating decision, the Board is required to first consider 
whether new and material evidence had been presented before 
the merits of claim can be considered; and the Board can make 
an initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).    

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a November 2000 rating decision.  The veteran did not 
perfect an appeal.

2.  Evidence received since the November 2000 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.




CONCLUSION OF LAW

Evidence added to the record since the November 2000 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a November 2000 rating decision, the RO denied the claim 
for entitlement to service connection for bilateral hearing 
loss on the basis that there was no evidence of a current 
disability, service incurrence, or a medical nexus to 
service.  The evidence of record at the time of the decision 
consisted of the veteran's service medical records.  The 
veteran was notified of the decision in November 2000.  The 
veteran filed a notice of disagreement in March 2001 and a 
statement of the case was issued in May 2001.  However, the 
veteran did not file a substantive appeal.  See 38 C.F.R. 
§ 20.200.  Thus, the November 2000 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In February 2003, the veteran's representative submitted 
evidence in support of the veteran's claim for service 
connection for bilateral hearing loss.  The RO interpreted 
the representative's statement as a claim to reopen.  The 
evidence submitted since the November 2000 rating decision 
includes a March 2002 private audiometric evaluation report, 
a January 2003 statement by Dr. P.D., and an August 2003 QTC 
audiometric examination report.  
 
The Board finds the a March 2002 private audiometric 
evaluation report, a January 2003 statement by Dr. P.D., and 
an August 2003 QTC audiometric examination report to be new 
and material evidence.  The evidence is new because it had 
not been previously submitted to agency decisionmakers, and 
is neither cumulative nor redundant.  This evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  The August 
2003 QTC examination report and the March 2002 private 
audiometric evaluation report indicate that the veteran has a 
current hearing disability as defined by 38 C.F.R. § 3.385.  
The QTC examination report and the January 2003 statement by 
Dr. P.D. provide evidence that the current hearing loss may 
be medically associated to the veteran's period of service.  
In the January 2003 statement, Dr. P.D. stated that the 
veteran had noise induced bilateral neurosensory hearing loss 
most likely partially related to military duty and noise 
exposure.  The August 2003 QTC examination report indicates 
that the examiner opined that only a small percentage of the 
hearing loss is secondary to the service-related noise 
exposure.  

This evidence was not previously of record and it relates to 
unestablished facts necessary to substantiate the claim, 
which is whether the veteran has current hearing loss which 
is related to service.  This evidence also raises a 
reasonable possibility of substantiating the claim, because 
it provides competent evidence of a possible association 
between the current hearing loss and service.  Thus, this 
evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the November 2000 rating decision is new and material, 
and the claim for service connection for bilateral hearing 
loss is reopened.

Duty to Notify and Duty to Assist

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for bilateral hearing loss, in view of the Board's 
favorable decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating the claim to 
reopen.    


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened and 
the appeal is granted to that extent.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  

The Board finds that another medical opinion is necessary 
before the claim for service connection for bilateral hearing 
loss can be decided on the merits.  The veteran was afforded 
a QTC audiometric examination in August 2003.  The August 
2003 QTC examination report indicates that the examiner 
opined that only a small percentage of the hearing loss is 
secondary to the service-related noise exposure.  The Board 
finds that clarification of the medical opinion is needed.  
An additional medical opinion is necessary to obtain a 
competent opinion as to the percentage or degree of hearing 
loss which is attributed to the noise exposure in service.   

Further, it is not clear that the examiner had access to the 
veteran's claims folder before rendering the opinion as to 
the etiology of the hearing loss.  VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2006); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  Accordingly, the RO should provide the veteran's 
claim folder to the examiner and the examiner should review 
the claims folder in connection with the preparation of the 
addendum and additional medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the physician who conducted the 
August 2003 QTC examination (or if he is 
no longer available, a suitable 
replacement) to prepare an addendum to the 
August 2003 QTC medical opinion that 
addresses whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's bilateral hearing loss 
first manifested during the veteran's 
period of service or is medically related 
to disease or injury in service.  If 
possible, the examiner should specify what 
percentage of the veteran's bilateral 
hearing loss is attributable to noise 
exposure in service.  If a percentage 
distinction between service and post 
service exposure cannot be made, however, 
the examiner should so state.  The 
examiner should provide a rationale for 
the opinion.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
preparation of the medical opinion and 
addendum. 

2.  Readjudicate the issue on appeal. If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


